This appeal is prosecuted from a final judgment rendered in the district court of Stephens county, on June 26, 1925, in which a jury trial was had and judgment entered thereon in favor of appellee, and against appellant for the sum of $6,424.67, principal and interest due upon a promissory note declared upon. From an order of the trial court overruling appellant's motion for a new trial, appellant gave notice of appeal. The appeal was perfected to the Court of Civil Appeals at Eastland, Tex., and from that court duly transferred to this court, and in this court submitted on October 5, 1926.
No briefs by either party have been filed in this case in this court. The rules for these courts will therefore be enforced, and, on motion of appellee, the appeal taken in this case ordered dismissed.
Appeal dismissed.